DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Invention Group I, Species B, Fig. 6C-i in the reply filed on 07/26/2022 is acknowledged.  The traversal is on the ground(s) that search of invention do not lack teachnical feature, powerful electronic searc, fee paid and division need additional fees.  
These arguments are found not persuasive. See the rejection below for the lack of special technical feature. The other arguments are not related to PCT rule. 
Applicants designated claims 1, 3, 6-8 and 20 read into the elected Species.
However, the examiner considers claims 4-5 read into the elected Fig. 6C-i and will be examined together. 
Claims 2 and 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention Group II and III and A, C-D, there being no allowable generic or linking claim. Applicant timely traversed the restriction and election requirement in the reply filed on 07/26/2022.
Claim Interpretation
	The “a transmissive region” of claim 1 includes at least a hole or a transparent material as a transmissive region. Also, region is an abstract concept, Applicants transmissive region 13 is partially blocked by the projection structure, therefore, is not completely transmissive after all. A portion of the transmissive region being transmissive read into the claim.

The “a projection structure … the projection structure protrudes away from the main body” of claim 1, the projection structure may be protruding away from any surface of the main body.
Applicants’ Fig. 5 seems to indicates projection structure protrudes toward the vapor source. However, this spatially releationship is not in the claims.

The “a thickness of the projection structure in a direction perpendicular to a plane of the main body decreases gradually in a direction from the transmissive region to the shading region” of claim 1, Applicants’ projection in elected Fig. 6C-i is decreasing gradually only on a portion of the total projection and will be examined accordingly.


    PNG
    media_image1.png
    57
    234
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Flat region 
of projection)][AltContent: textbox (region 
of projection
Thickness
gradual 
reducing)]






	The “wherein the projection structure extends towards the transmissive region to form an extension portion which is suspended above the transmissive region”, as the up and down direction of the mask plate has not been defined, the “above” will be examined inclusive any rotation direction of the mask plate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 5 are rejected under 35 U.S.C. 102(b) as being anticipated by Kawato et al. (US 20130240870, hereafter '870).
‘870 teaches all limitations of:
	Claim 1: FIG. 18A is an enlarged cross-sectional view of a vapor deposition device according to Embodiment 4 of the present invention, as viewed in a direction parallel to the movement direction of the substrate 10. FIG. 18B is an enlarged cross-sectional view of a limiting plate 81 shown in FIG. 18A ([0206], limiting plate 81 also function as a mask, the claimed “A mask plate”),
	The steps are formed by surfaces 87a, 87b, 87c, 87d, 87e, 87f and 87g that are disposed in order from the vapor deposition mask 70 toward the vapor deposition source 60. An overhang (or brim or flange) 87 protruding toward the limiting space 82 is formed at an upper edge of the limiting plate 81. The surface 87a constitutes a distal surface of the overhang 87. The narrowest portion 81n is located at an upper end of the surface 87a ([0208], 2nd sentence, the claimed “which is divided into at least a transmissive region and a shading region, wherein”),
	The illustration 2 below shows the claimed “the mask plate comprises a main body and a projection structure disposed on the main body at an edge of the shading region adjacent to the transmissive region; and the projection structure protrudes away from the main body, and a thickness of the projection structure in a direction perpendicular to a plane of the main body decreases gradually in a direction from the transmissive region to the shading region”.

    PNG
    media_image3.png
    239
    361
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Main body)][AltContent: rect][AltContent: textbox (region 
of projection
structure
thickness
gradual 
reducing)][AltContent: arrow][AltContent: textbox (Projection
structure suspended above transmission region)][AltContent: rect][AltContent: arrow][AltContent: textbox (Transmissive
region )]	












Claim 5: the illustration 2 above also shows “wherein the projection structure extends towards the transmissive region to form an extension portion which is suspended above the transmissive region”.
Claims 1, 3-5, and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by KOBAYASHI et al. (US 20180309091, hereafter '091).
‘091 teaches all limitations of:
Claim 1: As illustrated in FIGS. 1 and 2, the vapor deposition device 100 is a device configured to film-form the vapor deposition film 302 in a target film forming region 202 on the target deposition surface 201 of the target film forming substrate 200 by a scan vapor deposition technique using a restriction unit 20 ([0056], the restriction unit 20 is the claimed “A mask plate, which is divided into at least a transmissive region and a shading region”), 
as illustrated in FIG. 7, each of the restriction sections 25 of the restriction unit 20 may have a shape in which the lower face 21a of the top wall 21 is round (curved shape) … In this case, when a thickness of a center portion of the top wall 21 is taken as d1 and a length in the X-axis direction of the lower face 23a of the opening wall 23 is taken as d3 in each restriction section 25 ([0197], 2nd sentence, the portion of the top wall 21 with thickness d1 is the claimed “wherein, the mask plate comprises a main body”, and the opening wall 23 and the curved region is the claimed “and a projection structure disposed on the main body at an edge of the shading region adjacent to the transmissive region”; and the curved region is the claimed “and the projection structure protrudes away from the main body, and a thickness of the projection structure in a direction perpendicular to a plane of the main body decreases gradually in a direction from the transmissive region to the shading region”).
	Claim 3: the curved region at corner between the top wall and the opening wall 23 is the claimed “wherein the projection structure comprises a slope in the direction from the transmissive region to the shading region on a plane perpendicular to the plane of the main body, the slope being a smooth curved surface”.
	Claim 4: the bottom of the opening wall is flat (the claimed “wherein the projection structure further comprises a flat portion adjacent to the transmissive region, and a thickness of the flat portion is a maximum thickness of the projection structure”).
	Claims 5 and 20: considering the region between and below the two neighboring opening walls as the transmissive region, Fig. 7 reads into the claimed “wherein the projection structure extends towards the transmissive region to form an extension portion which is suspended above the transmissive region”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively, claims 1, 3-5, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘091, in view of OKAMOTO et al. (US 20030180474, hereafter ‘474).
In case Applicants argue that restriction unit 20 of ‘091 is not a mask, mask has to be mask 10 in ‘091. 

	‘091 further teaches that because the radiation heat from the vapor deposition source 30 toward the restriction section 25 can be reduced and the temperature of the lower face of the restriction section 25 can be lowered, the re-evaporation of the vapor deposition objects 303 adhering to the restriction section 25 can be reduced. As a result, abnormal film formation like the tiny film 304 can be prevented because re-adhesion of the vapor deposition objects 303 to the vapor deposition source 30 caused by the re-evaporation of the vapor deposition objects 303 having adhered to the restriction section 25 can be suppressed or prevented ([0186], descrpiton of Fig. 5 applicable to Fig. 7).

‘474 is an analogous art in the field of Evaporation Method And Manufacturing Method Of Display Device (title) an organic EL device (abstract, same as ‘091, [0002]) and CVD ([0012], same as ‘091, [0166]). ‘474 teaches that A coarsening processing is performed on a surface 3 of the shadow mask 1 facing the surface of the glass substrate 130 in this embodiment, making convex and concave structures on the surface (Fig. 2, [0041]), It is preferable to perform the coarsening processing to the surface of the shadow mask 1 that faces the evaporation source 140 in a similar manner to the other surface of the shadow mask, as shown in FIG. 2. The evaporation layer 4 and the shadow mask 1 make contact at a larger area because the surface area of the shadow mask 1 increases after the coarsening processing. Therefore, the evaporation layer 4 will not peel off easily due to the anchor effect ([0049]).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have adopted the opeing wall 23 with curved corner in Fig. 7 of ‘091 to the either side of the shadow mask 1 of ‘474, for the purpose of restricting re-evaporation and re-adhesion, as taught by ‘091.
Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘091 (optionally with ‘474), as being applied to claim 1 rejection above, in view of OKAMOTO et al. (US 20180010244, hereafter ‘244).
‘091 does not teach the limitation of:
Claim 6: wherein the projection structure extends towards the transmissive region to form an extension portion which comprises two slopes in a direction from the shading region to the transmissive region on a plane perpendicular to the plane of the main body.
	Claim 7: wherein the two slopes are two curved surfaces which are symmetrical in relative to a plane parallel to the plane of the main plane.

‘244 is an analogous art in the field of FILM-FORMING MASK, FILM-FORMING DEVICE (title) for Organic electroluminescence (hereinafter referred to as “EL”) display devices [0002], same as ‘091, [0002]) and CVD ([0006], same as ‘091, [0166]). ‘244 teaches that as illustrated in FIG. 7C, … wherein the upper inclined surface 17 and the lower inclined surface 18 are formed at the opening end surface 16 of the mask substrate 12 ([0187], Fig. 7C shows the upper and lower curved slopes are symmetric), for the purpose of to provide a film-forming mask capable of preventing film thickness decreases in the mask edge vicinity of the film to be formed and capable of preventing film peeling that occurs when removing the film-forming mask from the film-formation substrate ([0311], see also [0307]-[0310]).

At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to have added a symmetrical upper inclined surface 17 and lower inclined surface 18 of ‘244, to the restriction unit 20 of ‘091 (or the shadow mask of ‘474 after combining with ‘091), for the purpose of to provide a film-forming mask capable of preventing film thickness decreases in the mask edge vicinity of the film to be formed and capable of preventing film peeling that occurs when removing the film-forming mask from the film-formation substrate, as taught by ‘244 ([0311]).

	As the size of the main body is not defined, different interpretations of the main body as portion of the mask as shown in illustration below:

    PNG
    media_image1.png
    57
    234
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Size of 
the main 
Body can 
be defined 
either way)][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: textbox (Size of projection structure
varies according the main body
defintion)]







As a result, the above combination also read into the limitations of:
Claim 8: wherein, in a direction from the shading region to the transmissive region, a size of the extension portion of the projection structure which is suspended above the transmissive region ranges from ¼ to ½ of a total size of the projection structure in this direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130064969 is cited for depostiion mask 70 with projection structure (Fig. 10) to catch material layer 92 (Fig. 11) and curved surface (Fig. 13C).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716